Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 1 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 2 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 3 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 4 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 5 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 6 of 7
Case 1:20-bk-10276-VK Doc 51-1 Filed 08/24/20 Entered 08/24/20 15:44:19     Desc
           Schedule Points & Authorities In Support of Motion Page 7 of 7
